DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both a tag left edge and the aperture in Figure 1.  In looking at page 3 Ln. 30-pg. 4 Ln. 5 of the specification as originally filed, reference number 26 is said to correspond to the aperture, however, reference number 26 does not appear in Figure 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (US 4,907,359).
Regarding claim 1, Berman teaches a key identification tag as shown in Figure 1 reproduced below. 

    PNG
    media_image1.png
    247
    537
    media_image1.png
    Greyscale


The key identification tag comprises a tag body (1) having a front side, back side, top edge bottom edge, left edge, and a right edge having a keychain aperture extending from the tag front to the tag back configured to engage a keychain (Figure 1, col. 1 Ln. 40-55, col. 2 Ln. 45-col. 4 ln. 5). Berman teaches that the tag body (1) is a rigid or semi-rigid material suitable for machine imprinting prior to assembly and by hand imprinting after assembly with data relating to identification of automobiles (plurality of information fields) (Figure 1, col. 1 Ln. 40-55, col. 2 Ln. 45-col. 4 ln. 5). Berman further teaches a transparent cover sheet (4; protector) that is foldably coupled to the tag body at the right edge where the keychain aperture is present (Figure 1, col. 2 Ln. 45-col. 4 ln. 5).  The transparent cover sheet (4; protector) has an adhesive layer (3) on the inner surface covered by a backing sheet (2) that protects the writing surface of the tag body (1) from the adhesive until the tag is printed. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (CA 2131924).
Regarding claim 1, Wright teaches a protective device for keychain tags comprising a key tag body (21; tag body) adhered to a central portion of a transparent sheet for body (12; protector), wherein the key tag body (21; tag body) has a front side, back side, top edge, bottom edge, left edge, right edge, and at least one keychain aperture (26) extending from the front side through the back side configured to engage a keychain (Figure 1-3; pg. 3 Ln. 13-pg. 4 Ln. 10, pg. 5 Ln. 15-pg. 5 Ln. 5). The key tag body (21; tag body) comprises indicia (plurality of information fields) on one or both faces identifying a particular automobile, such as year, make, model, body color shown by the figures (Figure 1-3; pg. 4 Ln. 10-25). Wright further teaches that the transparent sheet for body (12; protector) is foldably coupled to the right edge of the tag body as shown by Figure 2, wherein the transparent sheet for body (12; protector) has an adhesive layer on the inner face to adhere to the key tag body (21; tag body) once the indicia is provided, as shown in Figure 3 (Figure 1-3; pg. 3 Ln. 13-pg. 4 Ln. 10, pg. 5 Ln. 15-pg. 5 Ln. 5). Wright further teaches the presence of a disposable covering (25; backing) coupled to the adhesive surface of the transparent sheet for body (12; protector), which is removed to expose the adhesive (Figure 1-3; pg. 3 Ln. 13-pg. 4 Ln. 10, pg. 5 Ln. 15-pg. 5 Ln. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,907,359).
Regarding claim 2, Berman teaches all the limitations of claim 1 above, and teaches that the tag body (1) can is a rigid or semi-rigid material suitable for machine imprinting prior to assembly and by hand imprinting after assembly with data relating to identification of automobiles (plurality of information fields) (Figure 1, col. 1 Ln. 40-55, col. 2 Ln. 45-col. 4 ln. 5), however, the reference does not expressly teach that the data comprises a vehicle identification number being oriented vertically adjacent to the tag right edge. 
It had been held where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III)). Claim 2 of the instant application is directed to printed matter in the context of information printed onto a label or tag. As shown by the prior art to Berman cited herein, it is known to provide data relating to identification of automobiles. Therefore, the manner of conveying identifying data of automobiles does not provide a new an unobvious functional relationship between the keychain tag and the key to which it is attached.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data relating to identification of automobiles in the key identification tag taught by Berman to include a vehicle identification number a piece of data relating to the identification of automobiles. 
Regarding claims 5 and 6,  Berman teaches all the limitations of claim 1 above. While the reference teaches one aperture present in the key identification tag, the reference does not teach a pair of keychain apertures proximal to the top edge and bottom edge through both the tag body and the cover sheet. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result in produced (See MPEP 2144.04(VI)(B)). It would have been obvious to one of ordinary skill in the art to modify the key identification tag of Berman to include a pair of keychain apertures to allow the user multiple options for securing a key to the key identification tag. 

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,907,359) in view of Crooks et al. (US 2006/0257607).
Regarding claims 3 and 4, Berman teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the tag body (1) and the cover sheet (4; protector) have rounded corners as recited by claim 3 or that the backing sheet (2) has squared corners extending past the cover sheet.
Crooks et al. teaches a label comprising an adhesive backed label substrate (12) formed on a carrier web (16), the carrier web has square corners and extends past the label, wherein the label (12) is formed with rounded corners to facilitate the removal of the label surface from the carrier web for use (Figure 1-3; [0034[). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag body (1) and cover sheet (4; protector) of the key identification tag of Berman to have rounded edges, and the disposable backing sheet (2) to have square edges, such as the label taught by Cooks et al. to aid in the removal of the disposable backing sheet (2) from the cover sheet (4; protector). 
Regarding claim 7, Berman teaches a key identification tag as shown in Figure 1 reproduced below. 

    PNG
    media_image1.png
    247
    537
    media_image1.png
    Greyscale

The key identification tag comprises a tag body (1) having a front side, back side, top edge bottom edge, left edge, and a right edge having a keychain aperture extending from the tag front to the tag back configured to engage a keychain (Figure 1, col. 1 Ln. 40-55, col. 2 Ln. 45-col. 4 ln. 5). Berman teaches that the tag body (1) can is a rigid or semi-rigid material suitable for machine imprinting prior to assembly and by hand imprinting after assembly with data relating to identification of automobiles (plurality of information fields) (Figure 1, col. 1 Ln. 40-55, col. 2 Ln. 45-col. 4 ln. 5). Berman further teaches a transparent cover sheet (4; protector) that is foldably coupled to the tag body at the right edge where the keychain aperture is present (Figure 1, col. 2 Ln. 45-col. 4 ln. 5).  The transparent cover sheet (4; protector) has an adhesive layer (3) on the inner surface covered by a backing sheet (2) that protects the writing surface of the tag body (1) from the adhesive until the tag is printed. 
While the reference teaches one aperture present in the key identification tag, the reference does not teach a pair of keychain apertures proximal to the top edge and bottom edge through both the tag body and the cover sheet. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result in produced (See MPEP 2144.04(VI)(B)). It would have been obvious to one of ordinary skill in the art to modify the key identification tag of Berman to include a pair of keychain apertures to allow the user multiple options for securing a key to the key identification tag. 
Berman does not expressly teach that the data comprises a vehicle identification number being oriented vertically adjacent to the tag right edge. 
It had been held where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III)). Claim 2 of the instant application is directed to printed matter in the context of information printed onto a label or tag. As shown by the prior art to Berman cited herein, it is known to provide data relating to identification of automobiles. Therefore, the manner of conveying identifying data of automobiles does not provide a new an unobvious functional relationship between the keychain tag and the key to which it is attached.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data relating to identification of automobiles in the key identification tag taught by Berman to include a vehicle identification number a piece of data relating to the identification of automobiles. 
Berman not expressly teach that the tag body (1) and the cover sheet (4; protector) have rounded corners or that the disposable backing sheet has squared corners extending past the cover sheet.
Crooks et al. teaches a label comprising an adhesive backed label substrate (12) formed on a carrier web (16), the carrier web has square corners and extends past the label, wherein the label (12) is formed with rounded corners to facilitate the removal of the label surface from the carrier web for use (Figure 1-3; [0034[). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tag body (1) and cover sheet (4; protector) of the key identification tag of Berman to have rounded edges, and the disposable backing sheet to have square edges, such as the label taught by Cooks et al. to aid in the removal of the disposable backing sheet from the cover sheet (4; protector). 

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (CA 2131924).
Regarding claim 2, Wright teaches all the limitations of claim 1 above. While the reference teaches that the key tag body (21; tag body) comprises indicia (plurality of information fields) on one or both faces identifying a particular automobile, such as year, make, model, body color shown by the figures (Figure 1-3; pg. 4 Ln. 10-25), Wright  does not expressly teach that the data comprises a vehicle identification number being oriented vertically adjacent to the tag right edge. 
It had been held where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III)). Claim 2 of the instant application is directed to printed matter in the context of information printed onto a label or tag. As shown by the prior art to Wright cited herein, it is known to provide information identifying a particular automobile. Therefore, the manner of conveying information identifying an automobile does not provide a new an unobvious functional relationship between the keychain tag and the key to which it is attached.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information identifying an automobile in the key tag body taught by Wright to include a vehicle identification number a piece of data relating to the identification of automobiles. 
Regarding claims 5 and 6, Wright teaches all the limitations of claim 1 above. While the reference teaches one aperture (26) present in the key tag, the reference does not teach a pair of keychain apertures proximal to the top edge and bottom edge through both the tag body and the transparent sheet. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result in produced (See MPEP 2144.04(VI)(B)). It would have been obvious to one of ordinary skill in the art to modify the key identification tag of Berman to include a pair of keychain apertures to allow the user multiple options for securing a key to the key identification tag. 

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (CA 2131924) in view of Crooks et al. (US 2006/0257607).
Regarding claims 3 and 4, Wright teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the key tag body (21; tag body) and the transparent sheet (12; protector) have rounded corners as recited by claim 3 or that the disposable covering (25; backing ) has squared corners extending past the cover sheet as recited by claim 4.
Crooks et al. teaches a label comprising an adhesive backed label substrate (12) formed on a carrier web (16), the carrier web has square corners and extends past the label, wherein the label (12) is formed with rounded corners to facilitate the removal of the label surface from the carrier web for use (Figure 1-3; [0034[). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key tag body (21; tag body) and transparent sheet (12; protector) of the key identification tag of Berman to have rounded edges, and the disposable covering (25; backing) to have square edges, such as the label taught by Cooks et al. to aid in the removal of the disposable covering (25; backing) from the transparent sheet (12; protector). 
Regarding claim 7, Wright teaches a protective device for keychain tags comprising a key tag body (21; tag body) adhered to a central portion of a transparent sheet for body (12; protector), wherein the key tag body (21; tag body) has a front side, back side, top edge, bottom edge, left edge, right edge, and at least one keychain aperture (26) extending from the front side through the back side configured to engage a keychain (Figure 1-3; pg. 3 Ln. 13-pg. 4 Ln. 10, pg. 5 Ln. 15-pg. 5 Ln. 5). The key tag body (21; tag body) comprises indicia (plurality of information fields) on one or both faces identifying a particular automobile, such as year, make, model, body color shown by the figures (Figure 1-3; pg. 4 Ln. 10-25). Wright further teaches that the transparent sheet for body (12; protector) is foldably coupled to the right edge of the tag body as shown by Figure 2, wherein the transparent sheet for body (12; protector) has an adhesive layer on the inner face to adhere to the key tag body (21; tag body) once the indicia is provided, as shown in Figure 3 (Figure 1-3; pg. 3 Ln. 13-pg. 4 Ln. 10, pg. 5 Ln. 15-pg. 5 Ln. 5). Wright further teaches the presence of a disposable covering (25; backing) coupled to the adhesive surface of the transparent sheet for body (12; protector), which is removed to expose the adhesive (Figure 1-3; pg. 3 Ln. 13-pg. 4 Ln. 10, pg. 5 Ln. 15-pg. 5 Ln. 5).
Wright does not expressly teach that the data comprises a vehicle identification number being oriented vertically adjacent to the tag right edge. 
It had been held where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III)). Claim 2 of the instant application is directed to printed matter in the context of information printed onto a label or tag. As shown by the prior art to Wright cited herein, it is known to provide information identifying a particular automobile. Therefore, the manner of conveying information identifying an automobile does not provide a new an unobvious functional relationship between the keychain tag and the key to which it is attached.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information identifying an automobile in the key tag body taught by Wright to include a vehicle identification number a piece of data relating to the identification of automobiles. 
Wright teaches one aperture (26) present in the key tag body (21; tag body), however, the reference does not teach a pair of keychain apertures proximal to the top edge and bottom edge through both the key tag body (21; tag body) and the transparent sheet (12; protector). It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result in produced (See MPEP 2144.04(VI)(B)). It would have been obvious to one of ordinary skill in the art to modify the key identification tag of Wright to include a pair of keychain apertures to allow the user multiple options for securing a key to the key identification tag. 
Wright does not expressly teach that the key tag body (21; tag body) and the transparent sheet (12; protector) have rounded corners or that the disposable covering (25; backing) has squared corners extending past the transparent sheet (12; protector).
Crooks et al. teaches a label comprising an adhesive backed label substrate (12) formed on a carrier web (16), the carrier web has square corners and extends past the label, wherein the label (12) is formed with rounded corners to facilitate the removal of the label surface from the carrier web for use (Figure 1-3; [0034[). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key tag body (21; tag body) and transparent sheet (12; protector) of the key identification tag of Berman to have rounded edges, and the disposable covering (25; backing) to have square edges, such as the label taught by Cooks et al. to aid in the removal of the disposable covering (25; backing) from the transparent sheet (12; protector). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hughes (US 2011/0047846) teaches a medical information keychain (Figure 1-2, [0010-0014, 0017-0023]).
Pretre (US 4,695,077) teaches an automobile insurance card covered by a protective transparent film (Figure 3-4, col. 1 Ln. 50-col. 2 Ln. 40). 
Freeman (US 2009/0100725) teaches a cover for a temporary license plate (Figure 1-2, 10-19; [0017-0021, 0068-0086]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785